        Case 4:19-cv-05031-SAB    ECF No. 1    filed 03/01/19   PageID.1 Page 1 of 5



 1    James M. Kalamon, WSBA No. 7922
 2    Paul S. Stewart, WSBA No. 45469
      PAINE HAMBLEN LLP
 3    717 West Sprague Avenue, Suite 1200
 4    Spokane, Washington 99201-3505
      (509) 455-6000
 5   E-mail: james.kalamon@painehamblen.com
 6   E-mail: paul.stewart@painehamblen.com

 7   Attorneys for Defendant Framatome, Inc.
 8

 9

10

11                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
12

13   BRENDA BUCCARELLI and DINO                )
     BUCCARELLI,                               )   No.
14                                             )
                                               )   NOTICE OF REMOVAL
15                         Plaintiffs,         )
                                               )
16
      vs.                                      )
17                                             )
      FRAMATOME, INC.,                         )
18                                             )
                                               )
19                         Defendant.          )
                                               )
20

21          Defendant Framatome, Inc., by and through its attorneys, James M.
22
     Kalamon and Paul S. Stewart of Paine Hamblen LLP, hereby gives notice of
23

24   removal, pursuant to 28 U.S.C. § 1446, of the above-entitled action from the

25   Benton County Superior Court to the United States District Court for the Eastern
26
     District of Washington.
27   NOTICE OF REMOVAL - PAGE 1                                          PAINE HAMBLEN LLP
                                                          717 WEST SPRAGUE AVENUE, SUITE 1200
28                                                             SPOKANE, WASHINGTON 99201-3505
                                                                           PHONE (509) 455-6000
       Case 4:19-cv-05031-SAB     ECF No. 1    filed 03/01/19     PageID.2 Page 2 of 5



 1         1.     The above-entitled action was filed on January 25, 2019, in Benton
 2
     County Superior Court, under Cause No. 19-2-00319-03. Attached as Exhibit A
 3

 4   is a true and correct copy of the Summons and Complaint, Civil Case Schedule

 5   Order, and the undersigned’s Notice of Appearance, which constitute all the
 6
     pleadings filed to date in the Benton County action.
 7

 8         2.     On February 5, 2019, Framatome was served via Corporate
 9   Creations, its registered agent, with a copy of the Summons and Complaint and
10
     Civil Case Schedule Order.
11

12         3.     The case involves a claim of wrongful termination from
13   employment.
14
           4.     This is a civil action of which this Court has original jurisdiction
15

16   pursuant to 28 U.S.C. § 1332 (diversity jurisdiction) and is one which may be
17   removed to this Court by Framatome pursuant to the provisions of 28 U.S.C. §
18
     1441(c).
19

20         5.     Plaintiffs are citizens of the State of Washington.             Exhibit A,
21
     Complaint at ¶ 1.1.
22
           6.     Framatome is incorporated in the State of Delaware and its
23

24   principal place of business, the place where Framatome’s officers direct, control,
25
     and coordinate the corporation’s activities, i.e., Framatome’s “nerve center,”
26

27   NOTICE OF REMOVAL - PAGE 2                                            PAINE HAMBLEN LLP
                                                            717 WEST SPRAGUE AVENUE, SUITE 1200
28                                                               SPOKANE, WASHINGTON 99201-3505
                                                                             PHONE (509) 455-6000
       Case 4:19-cv-05031-SAB     ECF No. 1   filed 03/01/19   PageID.3 Page 3 of 5



 1   Hertz Corp. v. Friend, 559 U.S. 77, 92–93, 130 S. Ct. 1181, 1192, 175 L. Ed. 2d
 2
     1029 (2010), is located in Lynchburg, Virginia. Exhibit B, Declaration of David
 3

 4   Royer. Thus, Framatome is a citizen of Delaware and Virginia. 28 U.S.C. §

 5   1332(c).
 6
           7.    The Complaint does not state a specific dollar amount for money
 7

 8   damages sought, but the amount in controversy exceeds $75,000.
 9         In determining the amount in controversy, the Court may consider past
10
     and future economic damages, emotional distress damages, punitive damages,
11

12   and attorney fees. Lamke v. Sunstate Equip. Co., LLC, 319 F. Supp. 2d 1029,
13   1032–33 (N.D. Cal. 2004).        Framatome terminated Brenda Buccarelli’s
14
     employment on or about August 3, 2017. Decl. of D. Royer at ¶ 5. Brenda has
15

16   allegedly not worked since. Compl. at ¶ 3.45. At the time of her termination,
17   Brenda received a base salary of $57,065 per year. Decl. of D. Royer at ¶ 6. In
18
     addition, Brenda received employment benefits. Id. at ¶ 7.
19

20         Plaintiffs’ Complaint seeks damages including “actual damages,
21
     compensatory, economic and noneconomic damages,” as well as injunctive and
22
     equitable relief, and attorneys’ fees. Compl. at ¶¶ 11.1 – 11.5. Plaintiffs’
23

24   attorney fees on this case could alone exceed $75,000. With Plaintiffs’ attorney
25
     fees added to the other alleged damages specified above, the amount in
26

27   NOTICE OF REMOVAL - PAGE 3                                         PAINE HAMBLEN LLP
                                                         717 WEST SPRAGUE AVENUE, SUITE 1200
28                                                            SPOKANE, WASHINGTON 99201-3505
                                                                          PHONE (509) 455-6000
       Case 4:19-cv-05031-SAB      ECF No. 1    filed 03/01/19   PageID.4 Page 4 of 5



 1   controversy exceeds $75,000.
 2
           8.      Thirty (30) days have not yet expired since this action became
 3

 4   removable by Framatome to the United States District Court, Eastern District of

 5   Washington.
 6
           9.      Venue is proper in the Eastern District of Washington, pursuant to
 7

 8   28 U.S.C. § 1391(b), on the grounds that a substantial part of the events giving
 9   rise to the claim occurred within the Eastern District of Washington.
10
           10.     Pursuant to 28 U.S.C. § 1446(d), Framatome is giving written
11

12   notice of the removal of this action to counsel for the Plaintiffs and filing a copy
13   of the written notice with the Benton County Superior Court Clerk.
14
           WHEREFORE, Framatome requests that the above-entitled action be
15

16   removed from Benton County Superior Court to the United States District Court
17   for Eastern District of Washington.
18
           DATED this 1st day of March, 2019.
19

20                                         PAINE HAMBLEN LLP
21

22                                         By: /s/ James M. Kalamon
                                               JAMES M. KALAMON
23
                                               WSBA No. 7922
24                                             PAUL S. STEWART
                                               WSBA No. 45469
25
                                               Attorneys for Framatome, Inc.
26

27   NOTICE OF REMOVAL - PAGE 4                                           PAINE HAMBLEN LLP
                                                           717 WEST SPRAGUE AVENUE, SUITE 1200
28                                                              SPOKANE, WASHINGTON 99201-3505
                                                                            PHONE (509) 455-6000
        Case 4:19-cv-05031-SAB                 ECF No. 1   filed 03/01/19   PageID.5 Page 5 of 5



 1

 2
                                      CERTIFICATE OF SERVICE
 3

 4         I HEREBY CERTIFY that on the 1st day of March, 2019, I caused to be
     served the foregoing NOTICE OF REMOVAL by the method indicated
 5   below and addressed to the following:
 6
              VIA CM/ECF SYSTEM                                 William A. Gilbert
 7     X      VIA U.S. MAIL (Postage Prepaid)                   Ashley A. Richards
 8            VIA OVERNIGHT MAIL                                Gilbert Law Firm, P.S.
              VIA FAX TRANSMISSION                              421 West Riverside, Suite 353
 9                                                              Spokane, WA 99201
10

11

12                                                /s/ James M. Kalamon
                                                 JAMES M. KALAMON
13                                               WSBA No. 7922
14                                               PAUL S. STEWART
                                                 WSBA No. 45469
15                                               Attorneys for Defendant Framatome, Inc.
16                                               Paine Hamblen LLP
                                                 717 W. Sprague Ave., Suite 1200
17                                               Spokane, WA 99201-3505
18                                               (509) 455-6183
                                                 Fax: (509) 838-0007
19                                               E-mail: james.kalamon@painehamblen.com
20                                               E-mail: paul.stewart@painehamblen.com
21

22

23   I:\SPODOCS\40777\00003\PLEAD\1782600 v1

24

25

26

27   NOTICE OF REMOVAL - PAGE 5                                                      PAINE HAMBLEN LLP
                                                                      717 WEST SPRAGUE AVENUE, SUITE 1200
28                                                                         SPOKANE, WASHINGTON 99201-3505
                                                                                       PHONE (509) 455-6000
